Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gold-stein, J.), rendered August 16, 1990, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the trial court improvidently exercised its discretion in allowing juror number eight to continue serving on the jury since the juror arrived while the court was still discussing her absence (see, CPL 270.35; People v Pittman, 151 AD2d 985; People v McDonald, 143 AD2d 1050,1051).
We find that the defendant’s sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Eiber, O’Brien and Copertino, JJ., concur.